Opinion by
Will-son, J.
§ 159. Common carriers; duty of to Jceep depots warm and comfortable; damages recoverable for failure so to Jceep depot to injury of passenger. Appellee purchased at Arlington, at appellant’s depot, a ticket to Fort Worth. He purchased said ticket about 6 o’clock P. M. The passenger train going to Fort Worth was due at 6:05 P. M., but did not arrive at Arlington until about 9:30 P. M. It was cold weather. Appellee was a cripple. There was no fire in the waiting-room at the depot. Appellee requested the porter and the agent of appellant at the depot to have the waiting-room warmed by fire. His request was not complied with. He was exposed to the cold while waiting at the depot, which exposure caused him to contract a severe cold and a fever. He brought this suit to recover damages, and recovered judgment for $250. It is the duty of a railroad company to keep its passenger depots lighted and warm, and open to the ingress and egress of all passengers a reasonable time before the arrival and after the departure of passenger trains. [Acts 1889, ch. 23, p. 19.] The statute cited is not violative of section 35, article 3, of the constitution. [Tadlock v. Eccles, 20 Tex. 782; 4 Sayles’ Civil St., p. 516; notes to sec. 35, art. 3, Const.] Said statute, as to the *226provision above cited, is applicable to all passenger depots, and is not to be restricted in its application to such depots at the junction of railroads. Independent of the statute, it is the duty of railway companies to provide reasonable accommodations at their passenger depots for persons desiring to take passage on their trains, and to keep said depots in a safe condition. [Hamilton v. Railway Co., 61 Tex. 251; Railway Co. v. Best, 66 Tex. 116; Stewart v. Railway Co., 53 Tex. 289; 2 Wood, R’y Law, p. 1165, § 310.] We are of the opinion that appellee in his petition alleged facts which entitled him to recover damages of appellant, and the damages claimed in the petition are such as the law recognizes as legal, and are alleged with sufficient certainty. We think the evidence supports the verdict and judgment, and that the'amount of damages awarded is not excessive.
October 25, 1890.
Affirmed.